DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of election filed on 12/14/21 and IDS filed on 6/30/20; 6/28/21 and 11/8/21. Claims 1-12 are pending in the application.
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 12/14/21 is acknowledged.  The traversal is on the ground(s) that  the office cited no description in support of alleged utility noted in the outstanding requirement and office has stated the conclusion and provided no support for the conclusion.  This is not found persuasive because the restriction requirement is in compliance with MPEP 806.05 (h) stating that the that the process as claimed can be practiced with product drawn to US 2018/0177712 since product disclosed in ‘712 also teaches composition A and composition B. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/21.
Applicant’s election of “trimethyl siloxysilicate” under    MQ resin and  “GRANRESIN  MQI-T50“ under MQ resin modified with one or more polymethyl silsesquioxanes” under 
 in the reply filed on 12/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1-11 are examined in the application and the generic claim is examined to the extent that it reads on “trimethyl siloxysilicate” under  MQ resin and “GRANRESIN  MQI-T50“  under  MQ resin modified with one or more polymethyl silsesquioxanes”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied references ‘478 has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
US ‘478 teaches liquid lipstick compositions (claimed cosmetic compositions) forming a multilayer structure after application to lips ( claimed cosmetic composition of forming multilayer to keratinous material) and at ¶ [0037] teaches component A and component B and at ¶¶ [0046-0047] teaches:

    PNG
    media_image1.png
    462
    507
    media_image1.png
    Greyscale


US ‘478 at ¶ [0068] teaches:

    PNG
    media_image2.png
    147
    429
    media_image2.png
    Greyscale

US ‘478 at ¶ [0077] teaches the film forming agent  is silicone resins, silicone acrylate copolymers and acrylate copolymers and teaches  under silicone resins at ¶ [0089] siloxy silicates and silsesquioxanes and at [0090] teaches  claimed “trimethyl siloxysilicate” under  MQ resin and at [0099] teaches silsesquioxanes and at ¶¶ [0108-0109] teaches claimed 

    PNG
    media_image3.png
    362
    465
    media_image3.png
    Greyscale

The above  paragraphs teachs claimed silicone compound under component B and meeting the claimed viscosity and describing viscosities for dimethiconol and  dimethicone which all meet the claimed viscosities  (claims 1 and 7). See ¶¶ [0170-0171] for the amount and there is overlap with the claimed amount of silicone compound of claim 1.See ¶¶ [0230-0232] for claimed kit of claims 10-11. Inventive compostion 9 teaches polypropylsilsesquioxane  with acrylate copolymer but not the claimed trimethylsiloxy silicate and polypropyl silsesquioxane.   
The difference between US ’478 and instant application is US ‘478 does not teach claimed modified MQ resin species, which is “GRANRESIN  MQI-T50“ as the film  forming agent.
US ‘721 teaches topical compositions and under abstract teaches the anhydrous topical compositions  provide water repellency comprising film former. US ‘721 at ¶ [0032] teaches:

    PNG
    media_image4.png
    556
    386
    media_image4.png
    Greyscale

“GRANRESIN  MQI-T50 which is polymethyl silsesquioxane/ trimethylsiloxy silicate (claims 1 and 8).
	 The amount of the film former is 0.5-20% at paragraph [0033]. US ‘721 teaches application to skin at ¶ [0002 and 0007].
US ‘478 at ¶ [0141] teaches the amount of  film forming agent and this 0.01-90% and inventive compostion 9 teaches two polymers polypropylsilsesquioxane is 29.16% and substituting trimethylsiloxy silicate (MQ resin) for acrylate polymer the amount of trimethylsiloxy silicate will be 22.5% and the total amount is 51.66%  (MQ resin+ polypropylsilsesquioxane) and taking the amount of polymethyl silsesquioxane/ trimethylsiloxy silicate as 10% the ratio of 51.66%/10 is 5:1 and this is within the ratio of 10:1 to about 1:10 ( claim 9).
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare cosmetic compositions capable of forming multi-layer structures after application to skin having component A with film forming agent which is Polypropylsilsesquioxane and trimethyl siloxy silicate taught by US ‘478 and add as component B silicone compound and in component A add another film forming polymer which is polymethyl silsesquioxane/ trimethylsiloxy silicate taught as film former by US ‘721 in view of US ‘478 teaches mixtures of three film formers under component A  can be used with the reasonable expectation of success that that the cosmetic compostion  not only exhibit good adhesion, transfer resistance , feel and gloss but also water repellency  in view of the film former, which is polymethyl silsesquioxane/ trimethylsiloxy silicate drawn to modified MQ resin  and all these properties  are beneficial to the consumer. This is prima facie case of obviousness.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619